            Case 1:17-cv-00128-TNM Document 41 Filed 07/13/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF D.C.

PATRICK EDDINGTON,                                 )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )   Civil Action No. 17-cv-00128 (TNM)
                                                   )
OFFICE OF INSPECTOR GENERAL                        )
DEPARTMENT OF DEFENSE,                             )
                                                   )
       Defendant.                                  )

                    PARTIES’ JOINT MOTION TO POSTPONE TRIAL

       Plaintiff and Defendant have been in communication about the upcoming trial and

specifically have discussed concerns surrounding the COVID-19 pandemic. A number of the

individuals involved in this case, including all of Plaintiff’s witnesses, are in high risk categories

for COVID-19. While the option of conducting the hearing electronically (such as via Zoom) was

discussed, the Court and the parties previously expressed a preference for in person proceedings.

Further, Defendant has serious security concerns about conducting any portion of the hearing

electronically given the classified information involved in this case, and would object to a trial

using non-secure, remote procedures. Plaintiff also prefers an in-person hearing rather than

electronic. Even if court functions were open to public trials in October, there is little likelihood

of a vaccine before that time. Plaintiff’s counsel and some of the witnesses are also located outside

of Washington D.C. and will need to travel to attend the trial. In order to minimize the dangers

of the pandemic—in particular, the risks that in-person proceedings would pose to Plaintiff’s high-
         Case 1:17-cv-00128-TNM Document 41 Filed 07/13/20 Page 2 of 3




risk witnesses—the parties jointly move to postpone the trial until spring/summer 2021 when

experts believe a vaccine may be ready and the pandemic under better control. 1




                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Joshua Hart Burday

                                                    ____________________________

                                                    Attorneys for Plaintiff
                                                    PATRICK EDDINGTON

                                                    Matthew Topic, Bar No. IL0037
                                                    Joshua Burday, Bar No. IL0042
                                                    LOEVY & LOEVY
                                                    311 N. Aberdeen, Third Floor
                                                    Chicago, IL 60607
                                                    (312) 243-5900
                                                    foia@loevy.com



                                                    ETHAN P. DAVIS
                                                    Acting Assistant Attorney General

                                                    ELIZABETH J. SHAPIRO
                                                    Deputy Director

                                                    JOSHUA E. GARDNER
                                                    Special Counsel

                                                      /s/ Antonia Konkoly                   .
                                                    Antonia Konkoly
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L St. NW, Room 11110

1
 American Medical Association, Dr. Fauci: 2021 may see up to 300 million doses of COVID-19
vaccine, available at https://www.ama-assn.org/delivering-care/public-health/dr-fauci-2021-
may-see-300-million-doses-covid-19-vaccine.
                                             -2-
Case 1:17-cv-00128-TNM Document 41 Filed 07/13/20 Page 3 of 3




                                  Washington, DC 20005
                                  (202) 514-2395 (direct)
                                  (202) 616-8470
                                  antonia.konkoly@usdoj.gov

                                  Counsel for Defendant




                            -3-
